DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 10/04/21, with respect to the rejection(s) of claim(s) 1-3 and 7-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunderson et al (U.S. Patent No. 8, 521, 269 B1) in view of Kaib et al (U.S. PG Pub 20160278659 A1). The applicant argues that Gunderson fails to teach the newly amended limitation of determining an adjustment to a detection algorithm corresponding to the episode characterization in response to a number of false positives adjudication exceeding a threshold. While Gunderson teaches adjusting the detection sensitivity to allow for more or fewer false positives of detected episodes, Gunderson does not teach adjusting a detection algorithm based on exceeding a threshold number of false positives. 
Kaib however, teaches a device in the same field of invention, wherein a mode selector, uses a threshold level of detected false positives to determine that a new detection template is needed. As described below it would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Gunderson by Kaib to implement a step for detection of a threshold number of false positives to determine a need to adjust the detection algorithm that is providing these false positives.  
The applicant also argues, that the present invention is being used to draw one of multiple event characterization, to one of multiple detection algorithms corresponding to an event characterization. Creating a one to one mapping. However, the claim as written does not teach a one to one mapping of a single event characterization to a single respective detection algorithm. The claim 1 and 14 claim “a 
The applicant also argues for claims 4, 15-20, 5, and 6 that the combination of Gunderson with any of Gunderson-2, Krueger, or Sarkar does not rectify the deficiencies of Sweeney, however there is no teachings of Sweeney, applied to the rejections of the claims in the previous office action.

Regarding claims 1 and 14, after further review and interpretation, these independent claims and their dependent claims are found to fall under a 101 rejection for being drawn to an abstract idea without significantly more. Claim 1 fails to recite significantly more than generic computer components, such as a user interface, a memory circuit, and an episode management circuit, which according to the specifications is just a part of a generic processor or microprocessor [0069].
The method of claim 14 follows the same problems as claim 1, wherein the method can be performed by a clinician using generic computer components such as a user interface, memory circuit and processor without significantly more as detailed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 14-20 is/are rejected under35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 14 recite(s) a system and method. This system and method, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a medical device composed of generic computer components such as a memory, user interface, and processor, along with a database of association between one or more episode characterizations and corresponding one or more detection algorithms, nothing in the claim precludes the step from practically being performed in the mind or manually in combination with pen and paper. For example, 
This judicial exception is not integrated into a practical application. In, particular, the claims only recite a couple additional elements- a medical device and a database. The medical device is recited at a high level of generality (i.e., as a generic device capable or recoding any type of medical event). The database simply being a compilation of data of similar medical events and methods for detecting or diagnosing them. These components are cited such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because As discussed above with respect to integration of the abstract idea into a practical application, a modifying the detection algorithm, modifying a detection threshold, providing or using a adjudication decision to identify characteristics or events, including a user designation, and ambulatory device. These additions amount to no more than mere instructions to apply the exceptions using a generic computer component or further mental process. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
 	Dependent claims 2-14 and 15-20 do not include additional elements to amount to significantly more than the abstract idea and inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-3 and 7-13is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view or Kaib et al (U.S. PG Pub 20160278659 A1).
Regarding claim 1, Gunderson teaches a system for managing medical events generated by a medical device (Col 3 lines 32-41 a system for preforming detection simulation of episodes recorded from an IMD), the system comprising: a user interface configured to receive, from a user, an adjudication including an episode characterization characterizing a presented medical event episode (Col 5 lines 33-53 teaches a user interface of the system that a user may use to communicate with a programmer; Col 5 lines 54-63 teaches that the user interface may include a graphical user interface and a mouse, pointer, keyboard, touch screen, or any combination thereof for enabling a user to interact with programmer. The mouse, keyboard and touch screen would allow a user to communicate an adjudication for the interface to receive); a memory circuit configured to map episode characterizations to respective detection algorithms for detecting a medical event having respective episode characterizations (Fig 2 element 108 teaches a memory which is capable of storing mapped characterizations to detection algorithms; Col 3 line 42- Col 4 line 18 teaches the system comprising a memory such as a RAM, ROM or other digital memory and processor used to store information and execute instructions stored on the memory; Col 5 lines 5-33 teaches the system for managing medical events having event identification encoder that may be implemented as digital logic circuitry or executable code stored in memory. The identification encoder, corresponding to marker channel logic, is executed by the processor for detecting and classifying cardiac arrhythmia; Col 5 lines 40- 53 teaches event markers in the form of logic level signals annotated with initials of cardiac events; Col 6 lines 28-40 teaches a programmer having a communication module configured to receive data from a data base. 
Kaib teaches a device in the same field of endeavor, wherein the system having a detection component, comprising a mode selector ([0069]), that is executed by the processor ([0073]), that determines the need for a new template for detecting arrhythmias, based on the receiving a number of false positives from the current system that exceed an allowable threshold, and change to a new template ([0138]-[0139]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the system of Gunderson to include a detection component configured to determine a the algorithm has resulted in a number of false positives, that exceed a threshold, and based on that determination adjust the detection algorithm corresponding to the episode characterization, as taught by Kaib, in order to change the algorithm to be more accurate and effective at detecting the type of arrhythmia trying to be detected.
It is further noted by the examiner that the claim as written only requires the basic computer components of a user interface, a memory circuit, and an episode management circuit (processor) configured to perform the proceeding limitations and does not positively recite the limitations of mapping the characterization to the detection algorithms, detecting a medical event from a subsequent episode using a detection algorithm corresponding to the event characterization, or determining a number of false positives resulting from the present algorithm and adjusting the algorithm in response to this. Any generic memory and processor is capable of performing these functions, or executing stored 
Regarding claim 2, the modified invention of Gunderson teaches claim 1, wherein: the user interface is configured to present at least a portion of a first arrhythmia episode generated by the medical device (Col 7 lines 17-24 teaches the programmer of the system configured to display an original cardiac rhythm episode, classification and reclassification on a display) and to receive from the user an adjudication decision and a first episode characterization of the first arrhythmia episode (Fig 2 element 136 teaches a user interface; Col 7 lines 17-24 teaches a user being prompted to confirm a reclassification of an episode using the user interface. The user may confirm or reject the classification or input their own); and the episode management circuit is configured to: identify, from the memory circuit, a detection algorithm corresponding to the first episode characterization of the first arrhythmia episode (Fig 2 element 116 teaches a processor; Col 7 lines 25-38 teaches the detector simulator receiving data including corresponding event identification markers. The detection simulator then simulates detection of the retrieved episodes using the EGM signal data and detection parameters selected for optimization. This optimized detection simulation detection is equivalent to a detection algorithm corresponding to the characterization of the first episode); process a second arrhythmia episode using at least the identified detection algorithm to verify that the second arrhythmia episode has the first episode characterization (Col lines 45-56 teaches that after the detection parameters are approved they may be programmed into an IMD for real-time cardiac rhythm detection and classification. Since these parameters are based off the classification of an original episode the detection parameters would inherently be configured to be capable of identifying episode of similar characteristics); and schedule a presentation of at least a portion of the second arrhythmia episode based on a processing result of the second arrhythmia episode (Col 6 line 66 – Col 7 line 17 teaches that 
Regarding claim 3, the modified invention of Gunderson teaches claim 2, wherein the adjudication decision includes a user designation of presence or absence of an arrhythmia type of a first arrhythmia episode (Col 6 line 66-Col 7 line 17 teaches a user can review the displayed episode data and either confirm the reclassification, decline the reclassification to maintain the original classification, or, in some embodiments, manually select or enter a new classification), and the user interface is configured to receive the episode characterization of the first arrhythmia episode if the adjudication decision indicates the first arrhythmia episode is a false-positive detection of the arrhythmia type (Col 6 line 66-Col 7 line 17 teaches This expert review of the cardiac episode data provides a set of accurately classified rhythm episodes and greater confidence in the expected performance of recommended detection parameter settings identified after performing a detection simulation on the rhythm episodes).
Regarding Claim 7, the modified invention of Gunderson teaches claim 2, wherein the episode management circuit is configured to: to modify a detection algorithm based on the first episode characterization (Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 5-16 teaches these templates (characterizations) are extracted from episodes that have been adjudicated as true positive. It further teaches that multiple templates may be extracted and stored); and process the second arrhythmia episode using at least the modified detection algorithm (Col 16 lines 30-39 teaches that these templates are then used for preforming morphology analysis as part of the detection algorithm for later received signal).
Regarding claim 8, the modified invention of Gunderson teaches claim 7, wherein the modification of the detection algorithm includes modifying a detection threshold (Col 9 lines 51-67 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 9, the modified invention of Gunderson teaches claim 2, comprising an external device including one or more of the user interface, the memory circuit, and the episode management circuit (Col 2 line 65-Col 3 line 17 teaches that EGM signal data is acquired by and IMD and transmitted to an external device. Figure 1 illustrates the system, including an IMD 10 and an external device 30; Figure 2 teaches that the external device 30 may include a user interface, a memory and a processor (episode management circuit)), wherein the external device is configured to receive the arrhythmia episode from the medical device communicatively coupled to the external device (Col 2 line 65-Col 3 line 17 teaches The EGM signal data acquired by IMD can be transmitted to an external device).
Regarding claim 10, the modified invention of Gunderson teaches claim 9, wherein the external device is configured to program the medical device with the identified detection algorithm corresponding to the episode characterization of a first arrhythmia episode (Col 2 line 65-Col 3 line 17 that the external device is used to retrieve cardiac rhythm episode data accumulated and stored by the IMD for use in identifying recommended settings for the detection parameters and for programming the recommended settings in the IMD).
Regarding claim 11, the modified invention of Gunderson teaches claim 9, the episode management circuit is configured to determine a prevalence indicator of the first episode characterization associated with the first arrhythmia episode using multiple arrhythmia episodes from a patient (Col 10 lines 27-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event. This rule or limit 
Regarding claim 12, the modified invention of Gunderson teaches claim 11, wherein the prevalence indicator of the episode characterization includes a count of adjudicated arrhythmia episodes that are designated with the episode characterization (Col 9 lines 14-37 teaches a step in the detection system that requires a user input to confirm the classification of episodes before being stored and used to program the detection parameters. Col 10 lines 27-49 teaches that a discrimination rule may be applied wherein a limit must be met before determining an event has occurred and preforming analysis of the event), and wherein the external device is configured to program the medical device with the identified detection algorithm when the count exceeds a threshold (Col 10 lines 27-49 further teaches that until this threshold is met the next action or step won’t occur or “fire”. This step could include a threshold of properly classified episodes, as confirmed by a user before sending the programed parameter settings to the IMD).
Regarding claim 13, the modified invention of Gunderson teaches claim 1, wherein the user interface is configured to provide the determined adjustment to the detection algorithm to a user and receive confirmation of the determined adjustment (Col 5 lines 54-63 teaches the user interface configured to display recommended detection parameters to a user, wherein the user can then approve the recommended parameter; Col 7 lines 45-56), and wherein the episode management circuit is configured to update the detection algorithm based on the received confirmation of the determined .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view or Kaib et al (U.S. PG Pub 20160278659 A1).
Regarding claim 14 invention of Gunderson teaches a method for operating a medical system to manage medical event episodes generated by a medical device (Col 3 lines 32-41 a system for preforming detection simulation of episodes recorded from an IMD), the method comprising: receiving, via a user interface of the medical system, a user input of an adjudication including an episode characterization characterizing a first episode of a medical event (Col 6 lines 28-40 teaches a processor associated with remote database that can perform the methods executing a detection simulation and identifying recommended detection parameter for a patient; Col 6 lines 41-65 teaches the classification of cardiac episodes is initially performed in real-time by IMD using signals received by a sensing module; Col 6 line 66-Col 7 line 4 teaches the user can manually select or enter a new classification to provide a data set for establishing more accurate detection parameters); identifying, from a database including a mapping of episode characterizations to respective detection algorithms for detecting the medical event having respective episode characterizations, a detection algorithm for the received episode characterization using an episode management circuit of the medical system (Col 7 lines 45-56 teaches that upon user classification and confirmation, detection parameter are decided and programmed into the IMD; Col 8 lines 42-51 teaches the truth data being used to generate a recommended morphology template for discriminating cardiac rhythm episodes during the detection simulation process); processing, via the episode management circuit, a second episode of the medical event, different from the first episode, using at least the identified detection algorithm to verify that the second episode has the first episode characterization (Col 6 lines 45-56 teaches that upon user classification and confirmation, detection parameter are decided and programmed into the IMD for real-time detection of 
Kaib teaches a device in the same field of endeavor, wherein the system having a detection component, comprising a mode selector ([0069]), that is executed by the processor ([0073]), that determines the need for a new template for detecting arrhythmias, based on the receiving a number of false positives from the current system that exceed an allowable threshold, and change to a new template ([0138]-[0139]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the system of Gunderson to include a detection component configured to determine a the algorithm has resulted in a number of false positives, that exceed a threshold, and based on that determination adjust the detection algorithm corresponding to the episode characterization, as taught by Kaib, in order to change the algorithm to be more accurate and effective at detecting the type of arrhythmia trying to be detected.
Claims 4 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view or Kaib et al (U.S. PG Pub 20160278659 A1) as applied to claims 1 and 14 in further view of Gunderson et al (U.S. PG Pub 2013/0085403 A1) hereby referred to as Gunderson B.
Regarding claim 4, the modified invention of Gunderson teaches claim 3, however, fail to teach wherein episode characterization includes a user designation of a rationale for the adjudication decision.
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 teaches that and IMD transmits information regarding detected cardiac episodes. The IMD transmits the information to an external computing device and generating a display of the data for a user). The cardiac information data displayed on the user interface including a reason for selection and a classification rationale (Paragraph 107 teaches that the cardiac event episode data being displayed includes a reason for selection or classification rationale (adjudication decision) to allow a user to see why the cardiac event was classified as the determined event; paragraph 134 teaches that the episode classification algorithm may report the reason for the resulting classification of the episode). Gunderson B further teaches that a user may interact with a user interface to review classification and provide input (paragraph 92 further teaches the user interface including an input mechanism to allow the user to communicate with the interface and provide input and select operational parameters. This would allow a user to input notes and analysis of the event data which would naturally include a reason for classification, diagnosis and treatment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and displaying an adjudication decision rationale of the episode classification, of Gunderson B, to input a rationale for the classification and treatment, to help summarize for users, such as patients and other doctors, the event analysis and the features of the arrhythmia that lead to the determined classification.
Regarding claim 15, Gunderson substantially teaches the limitations of claim 14, Gunderson further teaches the method wherein the first and second episodes are respectively first and second 
Gunderson B teaches a system and method for reviewing ECG signals collected from an IMD and diagnosing and classifying detected cardiac events (Figure 7 and 8 illustrates a method of using the system to review and classify cardiac events with the help of a detection algorithm; paragraph 25 teaches that and IMD transmits information regarding detected cardiac episodes. The IMD transmits the information to an external computing device and generating a display of the data for a user). The cardiac information data displayed on the user interface including a reason for selection and a classification rationale (Paragraph 107 teaches that the cardiac event episode data being displayed includes a reason for selection or classification rationale (adjudication decision) to allow a user to see why the cardiac event was classified as the determined event; paragraph 134 teaches that the episode classification algorithm may report the reason for the resulting classification of the episode). Gunderson B further teaches that a user may interact with a user interface to review classification and provide input (paragraph 92 further teaches the user interface including an input mechanism to allow the user to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cardiac episode event detection system of Gunderson to incorporate generating and displaying an adjudication decision rationale of the episode classification, of Gunderson B, to input a rationale for the classification and treatment, to help summarize for users, such as patients and other doctors, the event analysis and the features of the arrhythmia that lead to the determined lack of classified arrhythmia type).
The motivation for modifying Gunderson by Gunderson B is the same for claims 16-20 as stated above.
Regarding claim 16, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein the episode characterizations in the database each represent a distinct rationale for an adjudication decision of an absence of the arrhythmia type (Col 6 line 66-Col 7 line 16 teaches that the user reviewed episode data and confirmed or reclassified data of the cardiac episodes provides a set of accurately classified rhythm episodes and greater confidence in the expected performance of recommended detection parameter. Col 7 lines 45-55 teaches that this data is stored in a memory component for use by the processor for detection).
Regarding claim 17, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method wherein identifying a detection algorithm from the database includes modifying a detection algorithm based on the first episode characterization (Fig 6; Col 6 lines 28-59; Col 8 lines 22-51; Col 11 lines 15-30; Col 16 lines 40-52 teaches the detection algorithm is determining sensitivity and specificity of the detection algorithm when using templates for performing morphology comparisons. These templates help optimize the morphology comparison; Col 16 lines 17-
Regarding claim 18, the modified teaching of Gunderson substantially teaches the limitations of claim 17, Gunderson further teaches the method wherein the modification of the detection algorithm includes modifying a detection threshold (Col 9 lines 51-66 teaches the detection parameters include a detection interval, which is the number of detection intervals required to detect an episode and a morphology matching score threshold; Col 15 line 60-Col 16 line 4 teaches that the parameters and setting of the detection algorithm may be adjusted).
Regarding claim 19, the modified teaching of Gunderson substantially teaches the limitations of claim 15, Gunderson further teaches the method comprising: determining a prevalence of the first episode characterization associated with the first arrhythmia episode using multiple adjudicated arrhythmia episodes from a patient (Col 8 lines 22-41 teaches that episode data may include all stored episodes for a given patient. The data being used to execute the methods of "truthing" the cardiac rhythm episodes); and programming the medical device with the identified detection algorithm corresponding to the episode characterization if the determined prevalence of the episode characterization satisfies a condition (Figure 3 steps 214-228 teaches that the stored truthed episode data is used adjust and tune the setting and parameters of the detection algorithm; Col 2 line 65-Col 3 line 16 teaches the external device of the system may be coupled to a remote patient monitoring system).
Regarding claim 20, the modified teaching of Gunderson substantially teaches the limitations of claim 19, Gunderson further teaches the method wherein the prevalence of the episode 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view or Kaib et al (U.S. PG Pub 20160278659 A1) as applied to claim 3 in further view in view of Krueger et al (U.S. PG Pub 2016/0045125 A1).
Regarding claim 5, the modified invention of Gunderson teaches claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system is configured to be capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 lines 51-67 teaches discriminating between multiple tachyarrhythmia specifically including atrial fibrillation and atrial flutter), however, Gunderson fails to teach wherein the one or more episode characterizations stored in the memory circuit include a premature ventricular contraction characterization, and the associated detection algorithm includes a detection of atrial fibrillation based on a pair of consecutive decreases in ventricular heart rate. 
Krueger teaches a method for detecting atrial fibrillation through ventricular information from signals generated from an IMD (paragraph 6). Krueger further teaches a method for detecting atrial fibrillation from a cardiac signal with a detected PVC (Figure 7 element 701; paragraph 54), where in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-38 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection method (Krueger paragraph 36-37) in the detection algorithm in order to optimize detection of identified arrhythmia episodes and accurately identify the “non-treatable” cardiac event of atrial fibrillation to avoid a patient receiving unnecessary shocks (Gunderson Col 1 lines 16-41). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al (U.S. Patent No. 8,521,269 B1) in view or Kaib et al (U.S. PG Pub 20160278659 A1) as applied to claim 3 in further view in view of Sarkar et al (U.S. PG Pub 2006/0247548 A1).
Regarding claim 6, the modified invention of Gunderson teaches claim 3, wherein the one or more episode characterizations stored in the memory circuit include different types of arrhythmia, such as atrial fibrillation. (Col 1 lines 16-41 teaches the system capable of differentiating treatable (VT and VF and non-treatable (atrial fibrillation and atrial flutter) rhythms; Col 9 lines 51-67 teaches discriminating between multiple tachyarrhythmia specifically including atrial fibrillation and atrial flutter). Gunderson, however, fails to teach wherein the one or more episode characterizations stored in the memory circuit include a premature atrial contraction characterization, and the associated detection algorithm includes a detection of atrial fibrillation based on a cluster of ventricular heart beats.
Further, Sarkar teaches a multi-layered method utilizing ventricular cycle information an algorithm for determining the onset and offset of an atrial tachyarrhythmia as well ventricular cycle information (paragraph 103) and signature cluster metrics (abstract and paragraph 32) to correctly identify atrial fibrillation from other ventricular cycle length irregularities such as PAC (paragraph 30 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrhythmia detection system of Gunderson (Gunderson Col 3 lines 32-41) and the detection algorithm used to classify medical event episodes (Gunderson Col 7 lines 25-39 teaches the detector simulator having detection parameters selected for optimization) to include the atrial fibrillation detection using ventricular cluster signatures (Sarkar paragraph 57) as taught by Sarkar to effectively identify the onset and offset of cardiac events (Sarkar paragraph 103) and accurately discriminate between ventricular tachycardias and supraventricular tachycardias (Sarkar paragraph 155), which would help prevent patients from receiving unnecessary shocks (Gunderson Col 1 lines 16-41).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/21 has been entered.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792